Citation Nr: 1037030	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  03-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dermatitis on the dorsal 
surface of the hands.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which declined to reopen a service connection claim for 
dermatitis of the hands, and denied service connection for 
sinusitis.

The Board notes that the issues were the subject of a June 2004 
Board decision, however, that decision was vacated and remanded 
by a June 2005 United States Court of Appeals for Veterans Claims 
(Court) order.  The issues were remanded by a January 2006 Board 
decision.

In September 2007, the Board denied the service connection claim 
for sinusitis, and also determined that new and material evidence 
had been received to reopen the service connection claim for 
dermatitis of dorsal surface of the hands; the reopened claim was 
remanded for further development.   

On September 18, 2008, the Board issued a decision that denied 
service connection for dermatitis of the dorsal surface of the 
hands.  

In February 2009, the Board received a facsimile with an attached 
motion to vacate the September 2008 Board decision.

In October 2009, the Board vacated the September 2008 decision 
and remanded for further development.  A copy of the November 
2007 VA examination was furnished the representative as requested 
in the remand.  The Board is satisfied there was substantial 
compliance with its remand orders.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Correspondence dated in July 2007 which was submitted by the 
Veteran's primary care physician could be construed as a service 
connection claim for degenerative changes of the hands.  This 
matter has not been adjudicated by the RO and is referred to the 
RO for the appropriate development.
FINDING OF FACT

Dermatitis of the hands is currently inactive, and the 
preponderance of the evidence is against a finding that any 
current dermatitis of the hands is related to the Veteran's 
active military service, to include claimed exposure to leaded 
gasoline.


CONCLUSION OF LAW

Chronic dermatitis of the dorsal surface of the hands was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006).

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

VCAA notice pertinent to the service connection claim for 
dermatitis was satisfied by September 2002, November 2003, June 
2006, and November 2009.  The case was readjudicated by way of a 
January 2010 supplemental statement of the case.  Thereafter, 
another VCAA letter was sent to the Veteran in March 2010.  The 
VCAA letters fully addressed all notice elements by informing the 
Veteran of what evidence was required to substantiate his service 
connection claim, and of the Veteran's and VA's respective duties 
for obtaining evidence.  The Veteran was also advised as to how 
disability ratings and effective dates are assigned.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains service treatment 
records, VA medical evidence, and private medical evidence.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Legal Criteria 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). Once 
the evidence has been assembled, it is the Board's responsibility 
to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran is seeking service connection for dermatitis of the 
hands, which he attributes to in-service exposure to leaded 
gasoline.  

Service treatment records are completely negative for a skin 
disability of the hands.

Post-service, from July 1955 to August 1955, the Veteran was 
hospitalized at a VA Medical Center due to severe chronic 
dermatitis involving the dorsum of both hands.  On admission, his 
hands and wrists were swollen and cracked, and there was evidence 
of a moderate amount of slowly ascending cellulitis resulting 
from secondary infection.  After the swelling and secondary 
infection cleared, the character of the lesion suggested a fungus 
infection.  Treatment consisted of antibiotics, potassium 
permanganate soaks, iodine therapy internally and local 
applications of fungicidal ointment together with symptomatic 
therapy, as needed. Final diagnosis was fungus infection of both 
hands, due to penicillium.

On August 1955 VA examination, the Veteran was diagnosed with 
dermatitis of the dorsal surfaces of both hands.

A January 2002 VA medical record shows that the Veteran was 
treated for swollen hands due to dermatitis.  According to VA 
treatment notes dated in May and July 2003, dermatitis of the 
hands was diagnosed.

In a letter, received in July 2007, the Veteran's private primary 
care physician, Dr. K. Stone, indicated that the Veteran asked 
her to provide a medical opinion on his behalf.  Dr. Stone stated 
that she had reviewed all of the Veteran's records and had 
treated him for "many years now."  The letter reported that the 
Veteran served as a mechanic in the Army during World War II, and 
that he was exposed to leaded gasoline due to constant washing of 
his hands while servicing vehicles.  It was also noted that as a 
result of the constant washing, the Veteran began experiencing 
pain, swelling and dermatitis of the hands.  Dr. Stone further 
noted that the Veteran's "service records plainly relate this 
fact."  Dr. Stone indicated that the Veteran suffers not so much 
with dermatitis, but with severe diffuse degenerative changes of 
advanced osteoarthritis, mainly in his hands.  Dr. Stone stated 
that there is documentation of swelling, cracking and rash going 
on since at least 1946 in this patient.

In November 2007, the Veteran underwent a VA dermatological 
examination, and reported that he has had intermittent problems 
with the skin on the back of his hands since service.  He 
attributed it to the frequent washing of his hands in gasoline 
during service.  On examination, there was no evidence of current 
skin disease of the hands, or evidence of a recurrent disorder of 
the skin of the hands. The Veteran's skin was entirely intact and 
was thinned, but no more than is age-appropriate, according to 
the examiner.  The examiner also noted that the Veteran is a poor 
historian, remembering that his last dermatitis outbreak was in 
1955, but was unable to relate any problems since that time.  The 
examiner opined that it is less likely than not that any skin 
disability is related to claimed exposure.

The Board has reviewed the evidence of record and finds that 
service connection for dermatitis on the hands is not warranted.  
Although VA treatment records dated in 2002 and 2003 show 
diagnoses of dermatitis, the most current evidence of record, 
specifically a November 2007 VA examination report, reflects that 
the Veteran does not currently have dermatitis of the hands, nor 
does he exhibit evidence of a recurrent skin disability of the 
hands.  On examination, the skin on the Veteran's hands was 
entirely intact with no active skin disease.  Also, under the 
section titled "Diagnosis" in the examination report, the 
examiner indicated that any dermatitis was currently inactive.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 
2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The law 
specifically limits entitlement to service connection to cases 
where disease or injury has resulted in disability.  38 U.S.C.A. 
§ 1110.  Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  In this case, 
the evidence shows no conclusive evidence of the current 
existence of any chronic skin disability of the hands, or 
evidence of a recurrent skin disability of the hands, and 
therefore the claim must be denied on the basis that there is no 
current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of a current disability, it is not necessary to 
discuss whether any dermatitis of the hands was incurred during 
service, and whether a nexus exists.  For the sake of 
completeness, however, the Board will discuss the remaining two 
elements of a service connection claim.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to decide 
a claim in the alternative].

Regarding the second element, in-service disease or injury, the 
Board has reviewed the Veteran's service treatment records and 
finds no evidence of a skin disability of the hands during the 
Veteran's period of service from May 1945 to December 1946.  
Separation examination report dated in November 1946 reflects 
that the Veteran's skin was "normal."  The first objective 
evidence of a skin disability was not objectively demonstrated 
until the Veteran was hospitalized for a fungal infection of the 
hands in 1955, approximately 9 years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

With regard to the third element, medical evidence of a nexus 
between an in-service injury or disease and a current disability, 
the Board notes that the 1955 fungal infection on the hands was 
likely due to penicillium (a type of mold (see Dorland's 
Illustrated Medical History, 30th Edition)); and not to an in-
service event, to include any exposure to leaded gasoline. 
  
Moreover, after review of the two etiology opinions, the Board is 
inclined to give more probative weight to the November 2007 VA 
opinion as opposed to Dr. Stone's July 2007 statement that the 
Veteran has dermatitis of the hands that is related to in-service 
exposure to gasoline.  The Board finds Dr. Stone's opinion to be 
of limited probative value for the following reasons.  As noted 
above, the most recent VA examination shows no evidence of a skin 
disability of the hands and no evidence of a recurrent skin 
disability.  While Dr. Stone indicated that there is 
"documentation" of swelling, cracking, and a rash since at 
least 1946, she has not referred to, or submitted, any evidence 
to support that assertion, nor does the evidence of record 
document such symptomatology since 1946.   As noted, skin 
complaints are not shown in the record until 1955, approximately 
9 years after service discharge.  Also, Dr. Stone, in her 2007 
statement, indicated that the Veteran "now suffers not so much 
with the dermatitis..."  It is not clear from this report that 
dermatitis is even present.  The Veteran's DD-214 shows that his 
MOS was a heavy truck driver; not a mechanic, as reported in Dr. 
Stone's 2007 statement.  Furthermore, the Veteran's job duties as 
a heavy truck driver do not necessarily involve the "washing" of 
hands in leaded gasoline.  The Board concludes that Dr. Stone's 
July 2007 statement is of limited probative value.  

The Board acknowledges the Veteran's contention that he has 
dermatitis of the hands due to leaded gasoline exposure during 
service.  However, his claim to this effect is not supported by 
evidence showing he has the competence to diagnose disability or 
to determine its etiology.  The Board finds the VA opinion to be 
far more probative than the Veteran's lay assertions.

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the 
United States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time.  However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Instead, the Board 
is relying on the negative skin evaluation conducted at service 
discharge, the lack of objective evidence of in-service gasoline 
exposure, the fact that any skin complaints are not shown in the 
record until 9 years after discharge (and at that time related to 
a fungal infection caused by penicillium), as well as the opinion 
provided by the VA examiner in November 2007.  Moreover, as noted 
in the November 2007 VA examination report, the Veteran is a poor 
historian due to other medical problems.  The Board finds that 
the VA opinion is the most probative evidence of record as to the 
current existence (or non-existence) of dermatitis of the hands, 
and any relationship between any such disability and service, and 
ultimately outweighs the lay reports of etiology and the July 
2007 private opinion.

While the representative has argued that the November 2007 
opinion does not reconcile favorable evidence in the claims 
folder or specifically cite to that evidence, the examination 
report noted that the claims folder was reviewed and cited to the 
Veteran's complaints.  It is certainly adequate for adjudicating 
the matter at hand, and while not perfect, it is the most 
probative evidence of record.  Moreover, the Veteran and his 
representative have not rebutted the opinion by supplementing the 
record with anything nearly as probative.  Based on the 
foregoing, the Board finds that the preponderance of the evidence 
weighs against a finding that the Veteran currently has 
dermatitis of the hands which is related to service.  Therefore, 
the Board concludes that such disability was not incurred or 
aggravated by active duty.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


